Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
As a result of a pre-appeal brief conference on 1/21/2020, the finality of the rejection of the last office is reconsidered and hereby withdrawn.   
Claims 1-3 and 4-10 are pending and claims 2-3 and 7-10 have been withdrawn. 
The elected species of a coated particles comprising PLGA as substrate and ethyl lauroly arginate HCl as a coating is free of prior art, thus the search and examination is expanded to the following species: a coated particle comprising chitosan, PLGA or alginate as substrate and arginine as a coating.  Accordingly, withdrawn claim 2 is rejoined and claims 1-2 and 4-6 are under examination in the instant office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Objections
Claim 1 is objected because of the following informalities:  typographical errors. The term “polyquaterniums” is recited twin in lines 14 and 15 and thus one of them should be deleted.  

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All the dependent claims are included.
In claim 1, the phrase "preferably” in line 2 at page 2 renders a claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention and thus a required feature of the claim or not. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0150818. 
		US2015/0150818 discloses a nanoparticle comprising PLGA (substrate) conjugated with poly L-arginine (a coating comprising arginine) wherein the arginine moiety is covalently bonded to chitosan or PLGA (abstract, [0141], Example 4, and claim 4). As to claim 5, 
As to the recitation “binds to, adheres or associates with the surfaces of the oral cavity”, such recitation is intended results of the coated particle (product).  While the cited prior art does not explicitly teach the effect on oral cavity, the prior art teaches the same coated particle as claimed and thus, it necessarily binds to, adheres or associates with the surfaces of the oral cavity when the particle is applied to oral cavity.  It should be noted that products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
		As such, the instant claims are anticipated by US2015/0150818

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eldin et al. (Arabian Journal of Chemistry, 8:355–365, 2015).
Eldin et al. discloses L-arginine grafted alginate hydrogel beads (particles) utilized as a new carrier for protein delivery (BSA) wherein L-arginine (coating) is covalently bonded to the surface of the alginate (substrate made from alginates) and BSA is an active ingredient (abstract and Fig. 2). 
As to the recitation “binds to, adheres or associates with the surfaces of the oral cavity”, such recitation is intended results of the coated particle (product).  While the cited prior art does 
		As such, the instant claims are anticipated by Eldin et al.

Allowable Subject Matter
The following scope of the claimed invention: “a coated particle which binds to, adheres or associates with the surfaces of the oral cavity, comprising a PLGA substrate and a coating covalently bonded to the substrate wherein the coating comprises ethyl lauroyl arginate HCl”; appears to be free of prior art.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611